

116 HR 6508 IH: State Operations Stabilization (SOS) Act
U.S. House of Representatives
2020-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6508IN THE HOUSE OF REPRESENTATIVESApril 14, 2020Mr. Morelle (for himself, Mr. Perlmutter, Mr. Tonko, Mr. Nadler, Mr. Krishnamoorthi, Mr. Kilmer, Mr. Hastings, Mr. Ryan, Mrs. Hayes, Mr. Soto, Mr. Larson of Connecticut, Mr. Neguse, Mr. Trone, Mr. Grijalva, Ms. Haaland, Ms. Omar, and Ms. DeLauro) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title VI of the Social Security Act to expand the permissible use of funds under the Coronavirus Relief Fund.1.Short titleThis Act may be cited as the State Operations Stabilization (SOS) Act.2.Expansion of permissible use of funds under the Coronavirus Relief FundSection 601(d) of the Social Security Act, as added by section 5001(a) of the CARES Act (Public Law 116–136), is amended to read as follows:(d)Use of fundsA State, Tribal government, and unit of local government shall use the funds provided under a payment made under this section—(1)to cover those costs of the State, Tribal government, or unit of local government that—(A)are necessary expenditures incurred due to the public health emergency with respect to the Coronavirus Disease 2019 (COVID–19);(B)were not accounted for in the budget most recently approved as of the date of enactment of this section for the State or government; and(C)were incurred during the period that begins on March 1, 2020, and ends on December 30, 2020; or(2)to reduce a budget deficit of the State or government that occurred with respect to such period due to a loss of revenue related to such public health emergency..